      Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________

JAWAUN FRASER,

                      Plaintiff,

       -against-
                                                                   No. 20-cv-04926 (CM)

CITY OF NEW YORK; UNDERCOVER OFFICER
NUMBER 84; MATTHEW REGINA; AND JASON
DELTORO

                  Defendants
__________________________________________

MEMORANDUM DECISION AND ORDER DENYING DEFENDANTS’ MOTION FOR
                JUDGMENT ON THE PLEADINGS

McMahon, C.J.:

       Following an altercation on the evening of October 21, 2014, several narcotics officers

from the New York Police Department – three of whom are defendants in this lawsuit – arrested

Plaintiff Jawaun Fraser for robbery. Fraser was indicted and convicted at trial; the principal

evidence against him was the testimony of these officers. He served two years in prison for the

conviction.

       In 2019, Fraser sought post-conviction relief in New York state court, after learning that

the Manhattan District Attorney’s Office had failed to disclose that members of the narcotics team

had been sued no fewer than thirty-five times in federal court for allegedly falsifying evidence,

making false statements, and making unlawful arrests. (Compl. at ¶ 80). The three defendant

officers in this action, who had testified against Fraser, had been sued no fewer than twenty-nine

times. (Compl. at ¶ 81–83). Had he known about these lawsuits, Fraser claims, he could have used

them to impeach the officers’ testimony, which might have led to an acquittal.

                                                1
      Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 2 of 23




        The New York Supreme Court granted Fraser’s motion, holding that the civil lawsuits were

material exculpatory evidence, and that the Manhattan DA had violated Brady v. Maryland, 373

U.S. 83 (1963) by failing to disclose them. The court vacated Fraser’s robbery conviction. He was

not retried.

        Fraser now brings suit under 42 U.S.C. § 1983 against the three officers who had arrested

him and testified against him, arguing that they violated their Brady obligations as police officers.

He also sues the City of New York based on the policies of the NYPD and the Manhattan DA’s

Office that purportedly led to his conviction.

        The defendants have filed a motion for a judgment on the pleadings on Fraser’s Brady-

dependent claims, arguing that Fraser’s complaint does not state a claim upon which relief can be

granted. That motion is denied.

                                     I.     BACKGROUND

    A. The Parties

    Plaintiff Jawaun Fraser is a resident of New Jersey.

    The three individual defendants: Matthew Regina, Jason Deltoro, and Undercover Officer

Number 84 (“UC 84”), were at all relevant times employed as narcotics officers with the NYPD.

    Fraser has also sued New York City under a theory of municipal liability for the actions of the

NYPD and the Manhattan DA’s Office. See Monell v. Dep’t of Social Servs. of City of New York,

436 U.S. 658 (1978).

    B. Allegations

        Jawaun Fraser was arrested on the evening of October 21, 2014 following an interaction

with UC 84 on the Lower East Side of Manhattan. Fraser claims that UC 84 approached him that

evening in plainclothes and asked to purchase narcotics because he needed a “fix.” (Compl. at ¶¶



                                                 2
      Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 3 of 23




19–23). Fraser refused, and denied that he was selling drugs. But UC 84 was insistent and handed

Fraser his photo identification to prove that he was not a police officer. Fraser alleges that when

he took out his iPhone to take a picture of the I.D., UC 84 suddenly grabbed his wrist, causing

Fraser to be alarmed and to drop the I.D. to the ground. Several other plainclothes police officers

– among which included defendants Regina and Deltoro – then then rushed towards Fraser, further

increasing his alarm and causing him to flee. (Compl. at ¶ 31). After the officers apprehended

Fraser, they searched him but did not find any narcotics. (Compl. at ¶ 32).

       Fraser alleges that – in order to justify the arrest – UC 84, Regina, and Deltoro created an

entirely false story about how Fraser had robbed UC 84 of his I.D. and $20 in cash. (Compl. at ¶

34). According to Fraser, Regina falsely claimed that he had found UC 84’s I.D. on Fraser’s person

when he was arrested, even though the I.D. had fallen to the ground earlier. All three defendants

also created false documents to support the story and Regina and UC 84 testified falsely to the

grand jury to support an indictment. (Compl. at ¶¶ 35, 37, 48). These actions resulted in an

indictment against Fraser for second-degree robbery on October 29, 2014, in violation of N.Y.

Penal Law 160.10(1). (Compl. at ¶ 47).

       Prior to trial, Fraser’s defense counsel made a general request for Brady material. As part

of the disclosures, Assistant District Attorney Gregory Sangermano provided Fraser with the

names of two federal civil rights lawsuits that had been filed against some of the testifying officers:

Penn v. City of New York, 10-cv-4907 (RJS); and Baynes v. City of New York, 12-cv-5903 (RJS).

UC 84 was a defendant in the Penn case, and both UC 84 and Regina were defendants in the

Baynes case. (Compl. at ¶¶ 56–57). Like Fraser’s allegations, the plaintiffs in both lawsuits claimed




                                                  3
       Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 4 of 23




that the defendant officers had fabricated stories to support otherwise unlawful arrests and

prosecutions. Both cases settled soon after they had been filed. 1

         Trial began on November 17, 2015, where UC 84, Regina, and Deltoro all testified.

         UC 84 testified that Fraser had threatened him and had forcibly taken his I.D., as well as

$20 in marked buy money that UC 84 was carrying as part of the narcotics operation. (Compl. at

¶ 62). Regina testified that he observed the events described by UC 84, and that he found UC 84’s

I.D. in Fraser’s possession. (Compl. at ¶ 63). Deltoro testified about how he and other officers

moved in to arrest Fraser after UC 84 gave a non-verbal distress signal, and how he saw UC 84

and Fraser “grappling” with each other. (Compl. at ¶ 64).

         Following the presentation of evidence, the jury deliberated for a full day and had to be

read an Allen charge to alleviate an apparent deadlock. On November 24, 2015, it found Fraser not

guilty of robbery in the second degree but found him guilty of the lesser-included offense of

robbery in the third degree, in violation of N.Y. Penal Law 160.05. (Compl. at ¶ 70).

         On January 13, 2016, Fraser was sentenced to a term of two to six years in prison and

served approximately two years in custody before being released on parole. (Compl. at ¶¶ 74–75).

         In May 2019, Fraser’s appellate counsel moved to vacate Fraser’s conviction under New

York Criminal Procedure Law § 440.10, on the basis that the prosecution had failed to disclose

Brady material to Fraser’s defense counsel. The appeal claimed that the prosecution had only

disclosed two of no less than thirty-five lawsuits that had been filed against members of the

narcotics team that had arrested Fraser. (Compl. at ¶ 80). Of those thirty-five suits, ten had named

UC 84 as a defendant; sixteen named Regina as a defendant; and three named Deltoro as a

defendant. (Compl. at ¶¶ 81–83). Most of these lawsuits alleged what Fraser had claimed as his


1
 This was not a fact that Fraser alleged in his complaint, but a court may take judicial notice of complaints filed in
other public lawsuits in deciding a motion to dismiss. See Rothman v. Gregor, 220 F.3d 81, 92 (2d Cir. 2000).

                                                          4
       Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 5 of 23




defense at trial – that the officers deliberately lied and fabricated stories to support their otherwise

unlawful arrests of innocent civilians.

         In response to the § 440 motion, ADA Sangermano acknowledged that, prior to trial, a

search conducted by the Manhattan DA’s Office had found thirteen lawsuits against the officers

involved in Fraser’s arrest. (Compl. at ¶¶ 84–85). Sangermano claimed that he had disclosed these

thirteen lawsuits to Fraser’s defense, but Fraser denied that was the case. Yet, regardless of whether

these thirteen lawsuits had been disclosed, the DA’s Office conceded that it also had constructive

knowledge of at least an additional twelve lawsuits filed against Officer Regina that it did not

disclose. One of these lawsuits also named UC 84 as a defendant. These lawsuits raised claims

based on allegedly false arrests, malicious prosecutions, uses of excessive force, and illegal strip

searches. See People v. Fraser, Ind. No. 4844/14 at 3 (Sup. Ct. N.Y. Cnty. Dec. 6, 2019).

         On December 6, 2019, Justice Robert M. Stoltz of the New York County Supreme Court

granted Fraser’s motion and vacated his conviction for robbery in the third degree, holding that

the State violated Brady by failing to disclose the twelve lawsuits for which it had constructive

knowledge. 2 Judge Stoltz thus vacated Fraser’s robbery conviction, holding that “the suppressed

lawsuits were material and that defendant was prejudiced by his inability to cross-examine the

officers about instances of misconduct.” Ibid.




2
  Justice Stoltz’s opinion begins by mentioning that Fraser claims he discovered “at least 35 civil lawsuits alleging
misconduct by UC/84, Regina, and other members of the field team.” People v. Fraser, Ind. No. 4844/14 at 3 (Sup.
Ct. N.Y. Cnty. Dec. 6, 2019). However, Justice Stoltz only specifically details twenty-five of these thirty-five lawsuits:
the twelve lawsuits for which the Manhattan DA had constructive knowledge but were not disclosed, and the thirteen
lawsuits over which the State and Fraser contest suppression. This discrepancy in the number of lawsuits goes
unexplained in Justice Stoltz’s opinion. Fraser, in his civil complaint, now claims that the Manhattan DA had
constructive knowledge of twenty-two (not twelve) lawsuits. (Compl. at ¶¶ 86–87).

                                                            5
      Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 6 of 23




       The State of New York decided not to retry Fraser. Instead, Fraser entered into a plea

agreement where he pled guilty to disorderly conduct – a violation that is not a criminal offense.

See N.Y. Penal Law § 240.20.

   C. Current Proceedings

       Fraser commenced this instant action on June 26, 2020. At the time of filing, Fraser claims

that he had uncovered at least thirty-eight lawsuits alleging civil rights violations against the six

officers of the narcotics team that had arrested him in 2014 – three more than was considered by

Justice Stoltz. (Compl. at ¶ 111).

       Fraser alleges five distinct causes of action: § 1983 claims against the individual defendants

for (1) denial of liberty and due process (Count I); (2) malicious prosecution (Count II); and (3)

denial of a fair trial due to Brady (Count III); and Monell claims against the City for (4) the NYPD’s

involvement in the Brady violation (Count IV); and (5) the Manhattan DA’s involvement in the

Brady violation (Count V).

       On March 1, 2021, the defendants moved for a judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). They did not move to dismiss all of the claims, only the

counts that implicate Brady (Counts III through V). They insist – contrary to the New York court’s

ruling – that there has been no Brady violation that can give rise to any § 1983 or Monell claim.

       As part of the defendants’ motion for judgment on the pleadings, they also moved to stay

Monell discovery pending the resolution of their motion. This Court has already denied that request

for a stay, holding that defendants’ failure to move to dismiss the Monell claims until March 1,

2021 – which was only 12 weeks away from the discovery deadline – appeared “to have been

belatedly made in order to try to avoid producing long-promised Monell discovery.” (Dkt. No. 36).

       For the reasons that follow, the rest of defendants’ motion is denied.



                                                  6
      Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 7 of 23




                                       II.     DISCUSSION

    A. Legal Overview

        1. Standard of Review

        “The standard for granting a Rule 12(c) motion for judgment on the pleadings is identical

to that [for granting] a Rule 12(b)(6) motion for failure to state a claim.” Lynch v. City of New

York, 952 F.3d 67, 75 (2d Cir. 2020) (quoting Patel v. Contemporary Classics, 259 F.3d 123, 126

(2d Cir. 2001)). In deciding such a motion, a court presumes all well-pleaded facts to be true and

draws all reasonable inferences in favor of the pleader.

        To survive a motion for a judgment on the pleadings, “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ibid. (citing Twombly,

550 U.S. at 556). The complaint “does not need detailed factual allegations,” but must provide

“more than labels and conclusions, and a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555. Thus, unless a plaintiff’s well-pleaded allegations have “nudged [its]

claims across the line from conceivable to plausible, [the plaintiff’s] complaint must be dismissed.”

Id. at 570; Iqbal, 556 U.S. at 680.

        2. Brady

        “ ‘There are three components of a true Brady violation: The evidence at issue must be

favorable to the accused, either because it is exculpatory, or because it is impeaching; that evidence

must have been suppressed by the State, either willfully or inadvertently; and prejudice must have




                                                   7
      Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 8 of 23




ensued.’ ” Poventud v. City of New York, 750 F. 3d 121, 133 (2d Cir. 2014) (en banc) (quoting

United States v. Rivas, 377 F.3d 195, 199 (2d Cir. 2004)).

        Given that a state post-conviction court has already established that there was a Brady

violation, one might wonder why that decision does not preclude defendants from arguing in this

litigation that there has not been a Brady violation. But any doctrine of preclusion – whether that

be collateral estoppel or law-of-the-case – requires the party against which the preclusion is applied

to have been a party in both litigations. For a New York state court decision to have preclusive

effect in federal court, “the party to be precluded from relitigating the issue must have had a full

and fair opportunity to contest the prior determination.” Jenkins v. City of New York, 478 F.3d 76,

85 (2d Cir. 2007) (citation omitted).

        The defendants, here (the City and the individual officers), were not parties to Fraser’s

criminal proceedings, and thus had no ability to present their positions. The analysis is

fundamentally different: a “State Court’s decision does not prevent Defendants from asserting in

this proceeding that the facts do not support a finding of a constitutional violation entitling Plaintiff

to damages.” Poventud v. City of New York, No. 07-cv-3998 (DAB), 2015 WL 1062186, at *6

(S.D.N.Y. Mar. 9, 2015) (emphasis added).

        Federal courts have therefore always independently evaluated the appropriateness of

§ 1983 claims against individual or municipal defendants, even if a state post-conviction court has

held that the State had violated Brady in obtaining a criminal conviction. See, e.g., Poventud, 2015

WL 1062186 at *6; Anderson v. City of Rockford, 932 F.3d 494, 500–01 (7th Cir. 2019); Burge v.

St. Tammany Parish, 336 F.3d 363, 368–69 (5th Cir. 2003).

        Several Courts of Appeals have held that, for a police officer to be liable under § 1983 for

a Brady violation, there needs to be proof that the officer either intentionally suppressed the



                                                   8
      Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 9 of 23




evidence or otherwise acted in bad faith. See, e.g., Jean v. Collins, 221 F. 3d 656, 663 (4th Cir.

2000) (en banc) (per curiam) (Wilkinson, J. concurring); Porter v. White, 483 F. 3d 1294, 1306–

07 (11th Cir. 2007); cf Armstrong v. Daily, 786 F.3d 529, 539–40 (7th Cir. 2015). This effectively

adds an element to the traditional Brady analysis, which – in the criminal context – requires a State

to disclose exculpatory evidence “irrespective of the good faith or bad faith of the prosecution.”

Brady, 373 U.S. at 87.

       The Second Circuit has “suggested, though without so concluding, that a civil Brady claim

requires a showing that the non-disclosure was intentional.” Bellamy v. City of New York, 914 F.

3d 727, 751 n.23 (2d Cir. 2019); see also Fappiano v. City of New York, 640 F. App'x 115, 118

(2d Cir. 2017) (summary order). Ultimately, regardless of whether Fraser needs to plead that the

defendant-officers acted intentionally, his complaint survives defendants’ motion to dismiss.

       A. Count III of the Complaint States a § 1983 Claim Against the Individual
          Defendants for a Brady Violation

       Count III alleges that the officer-defendants violated their Brady obligations by

intentionally failing to disclose that they had been sued multiple times for allegedly falsifying

evidence in other criminal proceedings. Since Fraser’s defense at trial centered on the officers’

credibility, he claims that had he known about the lawsuits, he would have used them to impeach

the officers’ testimonies against him. But since the lawsuits were withheld, it unjustly led to

Fraser’s conviction and incarceration.

       The defendant-officers do not assert a qualified immunity defense at this stage of the

litigation. They also do not dispute that the existence of the civil lawsuits could have been used for

impeachment purposes, or that their non-disclosure prejudiced Fraser – satisfying the first and

third parts of a traditional Brady analysis. See Poventud, 750 F. 3d at 133.




                                                  9
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 10 of 23




       Instead, they make two arguments contending that the lawsuits were not “suppressed”:

First, that no civil lawsuit that has been publicly docketed can ever be considered “suppressed” for

purposes of Brady; and second, that police officers – as a matter of law – do not have an obligation

under Brady to disclose their involvement in unrelated civil rights lawsuits. (Dkt. No. 33 at 7–8,

12). Neither argument is sufficient.

       1. Public Records Can Be “Suppressed” for Purposes of Brady

       Defendants rely mostly on an unpublished Second Circuit summary order, Layton v.

Philips, 340 F. App’x 687 (2d Cir. 2009), as standing for the proposition that almost nothing in

the public record can be “suppressed” for purposes of Brady. Since the lawsuits against the

defendant-officers were civil rights lawsuits filed in federal court, defendants contend that a simple

search would have alerted Fraser or his lawyer to their existence. In essence, defendants claim that

Fraser’s allegations do not state a claim because it was his lawyer’s incompetence – not a Brady

violation – that led to his inability to use the lawsuits as impeachment material.

       In Layton, an inmate seeking habeas relief alleged that New York had violated Brady

because the prosecutor failed to disclose “the fact that the victim had filed a civil lawsuit against

[the inmate] by the time of the criminal trial.” Id. at 688. The district court denied Layton’s habeas

petition, holding that not only was there no reason why Layton would have been unaware of a

lawsuit filed against him, but also that the absence of the lawsuit from the evidentiary record did

not materially affect his receiving a fair trial. Layton v. Philips, No. 04-cv-4032 (DRH), 2008 WL

413785, at *6–7 (E.D.N.Y. Feb. 13, 2008).

       The Second Circuit affirmed, holding that there was no Brady violation because, “Evidence

is not considered to have been suppressed within the meaning of the Brady doctrine if the defendant

or his attorney either knew, or should have known, of the essential facts permitting him to take



                                                 10
      Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 11 of 23




advantage of that evidence.” Layton, 340 F. App’x at 689 (quoting United States v. Gonzalez, 110

F. 3d 936, 944 (2d Cir. 1997)). Since Layton was the defendant in the civil lawsuit, and there was

no indication that he had not been properly served, he would have had reason to know of the

lawsuit.

         These facts show that Layton – besides being an unpublished summary order – is wholly

inapplicable to the case at hand.

         First, unlike Layton, Fraser is not alleging that the suppressed evidence was a lawsuit

involving him, but rather multiple lawsuits filed by total strangers against the defendant-officers

who testified against him. Layton clearly had reason to know of a lawsuit in which he was the

defendant; the same is not true for Fraser with respect to the lawsuits filed against the testifying

officers.

         Second, and more critically, Second Circuit precedent establishes that a “government’s

duty to produce [exculpatory material]” is not “eliminated by that document’s availability in a

public court file.” United States v. Payne, 63 F. 3d 1200, 1209 (2d Cir. 1995). The true standard –

also articulated in Layton, but conveniently ignored by defendants – is whether the defendant or

his counsel “either knew, or should have known, of the essential facts permitting him to take

advantage of [that] evidence.” Payne, 63 F.3d at 1208 (quoting United States v. Zackson, 6 F.3d

911, 918 (2d Cir. 1993)); see also DiSimone v. Philips, 461 F.3d 181, 198 (2d Cir. 2006). 3




3
  Many of the other cases that defendants cite to in an attempt to persuade the Court for their incorrect proposition
also follow this general rule. See, e.g., United States v. Esposito, 834 F.2d 272, 275 (2d Cir. 1987) (no suppression
because the litigant “had actual possession of the transcripts prior to trial”); United States v. Teman, 465 F. Supp.3d
277, 342–43 (S.D.N.Y. 2020) (noting that the main reason why there was no Brady violation was because the
government did not have the evidence in its possession, but had “disclosed what it had”); United States v. Svendsen,
72 F. Supp.2d 149, 160 (E.D.N.Y. 1999) (noting that the alleged Brady material was “irrelevant to Svendsen’s
defense” anyways).


                                                         11
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 12 of 23




       Thus, whether documents in the public record are “suppressed” for purposes of Brady is

evaluated under the same metric as any other piece of evidence. Whether Fraser actually knew or

should have known about the lawsuits filed against the officers is an issue of fact that will be

decided at a later stage of the proceedings. See, e.g., Rosario v. City of New York, No. 18-cv-4023

(LGS), 2019 WL 4450685, at *5 (S.D.N.Y. Sep. 16, 2019) (denying motion to dismiss). But when

looking solely at Fraser’s complaint – as a court must at this stage of the proceedings – he has

sufficiently alleged that he did not know about the lawsuits, and that the individual officers

“suppressed” them by withholding that information from prosecutors.

       Fraser’s complaint contains detailed allegations against each of the officer-defendants.

Fraser alleges that members of the narcotics team of which UC 84, Regina, and Deltoro were

members had been named as defendants in no less than 38 lawsuits in total – 23 of which had

“alleged that police officers had fabricated evidence.” (Compl. at ¶ 112). Of the 38 total lawsuits,

Regina “knew that he had been sued at least 14 times”; UC 84 “knew that he had been sued at least

eight times”; and Deltoro “knew that he had been sued at least five times.” (Compl. at ¶¶ 114, 117,

120). Of these suits, at least two had alleged that Regina made false statements to support otherwise

unlawful arrests/prosecutions, but Regina did not disclose them to ADA Sangermano. (Compl. at

¶ 116). Six had alleged that UC 84 had made false statements or fabricated evidence, and three had

alleged the same of Deltoro; yet neither UC 84 nor Deltoro had disclosed these lawsuits to

Sangermano. (Compl. at ¶¶ 119, 123).

       ADA Sangermano’s ignorance of these lawsuits resulted in his failure to disclose them to

Fraser’s defense counsel. And since the main evidence against Fraser was the testimony of these

three officers, his inability to impeach their credibility by referencing these lawsuits could have

resulted in the guilty verdict from the jury. These allegations are sufficient to state a claim.



                                                  12
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 13 of 23




       2. Police Officer-Witnesses Have an Obligation to Disclose Potential Impeachment
          Evidence to Prosecutors

       In the alternative, defendants argue that the lawsuits could not have been “suppressed”

because – as a matter of law – police officers have no obligation to disclose civil lawsuits unrelated

to their investigation of the defendant.

       It is technically true that police officer witnesses have no obligation to disclose anything

directly to a criminal defendant; it is the prosecution’s obligation to make that disclosure. But

“When police officers withhold exculpatory or impeaching evidence from prosecutors, they may

be held liable under § 1983 for violating the disclosure requirements of Brady v. Maryland.”

Bellamy, 914 F. 3d at 751; see also Bermudez v. City of New York, 790 F. 3d 368, 376 n.4 (2d Cir.

2015); Poventud, 750 F. 3d at 128. The question here is whether that obligation extends to

requiring testifying officers to disclose civil lawsuits filed against them that alleged that they had

falsified evidence – whether such lawsuits can be considered “exculpatory or impeaching.”

Bellamy, 914 F.3d at 751.

       The answer is clearly yes.

       The Supreme Court established in Giglio v. United States, 405 U.S. 150 (1972), that where:

       the Government’s case depend[s] almost entirely on [an individual’s] testimony;
       without [which] there could have been no indictment and no evidence to carry the
       case to the jury. [The individual’s] credibility as a witness [is] therefore an
       important issue in the case . . . and the jury [is] entitled to know of it. Id. at 154–55.

       If police officers are the main witnesses for the prosecution, then the credibility of those

officers is undoubtedly “an important issue in the case.” Id. at 155. Similarly, there is no doubt

that multiple allegations that an officer has falsified evidence or testified falsely in other criminal

cases would bear on that officer’s “credibility as a witness.” Ibid.; see also Milke v. Ryan, 711 F.3d

998, 1012 (9th Cir. 2013) (holding that the personnel file of a testifying officer detailing that he



                                                  13
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 14 of 23




had been suspended for sexual misconduct – and that he had lied about it – was impeachment

evidence that needed to be disclosed); cf United States v. Bland, 517 F.3d 930, 934 (7th Cir. 2008)

(noting that materials relating to an officer’s misconduct investigation were favorable to the

defense, but that there was no Brady violation because there was overwhelming evidence of guilt).

       Put simply, for purposes of § 1983, “police satisfy their obligations under Brady when they

turn exculpatory evidence over to the prosecutors,” Walker v. City of New York, 974 F.2d 293, 299

(2d Cir. 1992), and evidence that bears on the credibility of testifying officers – if they are key

witnesses – constitutes potentially exculpatory evidence under Giglio. An officer does not need to

disclose the impeachment evidence directly to the defense, but must share that information with

the prosecution.

       Defendants contend that no such obligation exists under New York state law, citing a New

York Court of Appeals case, People v. Garrett, 23 N.Y.3d 878, 890 (2014).

       The facts in Garret are similar to ours. Garrett was convicted at trial in 2000 of depraved

indifference murder and felony murder, based in part on a confession obtained by Detective

Vincent O’Leary. In December 2009, Garrett moved for post-conviction relief under New York

CPL § 440.10, arguing that the prosecution had failed to disclose the existence of a federal civil

rights lawsuit against O’Leary – filed before Garrett’s trial – that had alleged “that O’Leary

coerced the plaintiff . . . into confessing to third-degree arson by repeatedly striking [the plaintiff]

in the head with a telephone book while he was handcuffed and physically forcing him to sign a

written confession.” Id. at 883. Since O’Leary had been part of the team that obtained Garrett’s

confession and had testified at trial, Garrett claimed that the government’s nondisclosure of the

lawsuit violated Brady and Giglio.




                                                  14
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 15 of 23




       The New York Court of Appeals disagreed with Garrett, holding that the State has “no

affirmative duty to search the dockets of every case in every federal and state court in New York

for complaints against their police witnesses.” In declining to “construe the [State’s] Brady

obligations so broadly,” the Court concluded that “ ‘[I]t is one thing to require prosecutors to

inquire about whether police have turned up exculpatory or impeachment evidence during their

investigation. It is quite another to require them, on pain of a possible retrial, to conduct

disciplinary inquiries into the general conduct of every officer working the case.’ ” Id. at 890

(quoting United States v. Robinson, 627 F.3d 941, 952 (4th Cir. 2010)). Critical to the Court’s

holding was its view that “there is a distinction between the nondisclosure of police misconduct

‘which has some bearing on the case against the defendant,’ and the nondisclosure of such material

which has ‘no relationship to the case against the defendant, except insofar as it would be used for

impeachment purposes.’ ” Id. at 889 (citations omitted).

       Unfortunately for defendants, the Court of Appeals’ decision has no implication for the

§ 1983 case currently before this Court.

       First, both Garrett and Robinson – the Fourth Circuit case Garrett relied upon – involved

post-conviction proceedings that scrutinized a prosecutor’s actions, not the actions of police

officers for purposes of § 1983. They concerned questions of whether an officer’s knowledge could

be imputed onto the prosecution, not whether the individual officer had violated any actionable

duty under § 1983. As discussed, police officers have a clear, independent duty to share with the

prosecution any potentially “exculpatory or impeaching evidence” they possess. See, e.g., Bellamy,

914 F.3d at 751. The fact that the impeachment evidence consists of allegations against the

testifying officers themselves is immaterial to whether Fraser has sufficiently pled a constitutional

violation for § 1983 purposes against the officer defendants.



                                                 15
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 16 of 23




        Second, I am unpersuaded by the “distinction” noted in Garrett between allegations of

misconduct “which has some bearing on the case against the defendant” and those that apparently

have “no relationship” to the defendant “insofar as it would be used for impeachment purposes.”

As long as the evidence could be used to impeach a key witness, a police officer is obligated to

share that information with the prosecutor because “the jury’s estimate of the truthfulness and

reliability of a given witness may well be determinative of guilt or innocence.” Payne, 63 F.3d at

1210 (quoting Napue v. Illinois, 360 U.S. 264, 269 (1959)). It makes no difference whether

material directly implicates physical evidence in the case, or whether it impeaches a key witness

who happens to be a testifying officer. The distinction in Garrett is one that – to my knowledge –

no federal court assessing § 1983 claims has ever made. Put simply, police officers who are key

prosecution witnesses in a criminal trial are obligated under Brady to disclose the existence of civil

lawsuits or other allegations of misconduct filed against them that bear on their credibility.

        Granted, not all evidence that could be used for impeachment purposes will necessarily be

disclosed to the defendant. Prosecutors are “charged with the task of determining which evidence”

will ultimately be material Brady evidence that must be shared with the defense. Walker, 974 F.2d

at 299. But a police officer satisfies his obligations under Brady only if the officer turns over all

exculpatory evidence in his possession to the prosecutor. Ibid.

        Here, the defendant officers do not contest that the nondisclosed lawsuits were material to

Fraser’s case. (Dkt. No. 38 at 2 n.1). And Fraser has alleged that they “had a constitutional duty to

inform the prosecution of information known to them that was favorable” to Fraser, but that they

“failed to disclose such civil lawsuits to the prosecutor . . . intentionally.” (Compl. at ¶¶ 126, 130).

The failure to disclose was “material to the outcome of the trial” and “was a substantial and




                                                  16
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 17 of 23




proximate cause” of Fraser’s injuries. (Compl. at ¶¶ 128–29). These allegations are sufficient to

survive a motion for judgment on the pleadings. The motion to dismiss Count III is denied.

        B. Counts IV and V of the Complaint State Claims Against the City

        “Monell does not provide a separate cause of action . . . it extends liability to a municipal

organization where that organization’s failure to train, or the policies or customs that it has

sanctioned, led to an independent constitutional violation.” Segal v. City of New York, 459 F.3d

207, 219 (2d Cir. 2006). To state a claim for municipal liability under Monell, a plaintiff must

allege: “(1) a municipal policy or custom that (2) causes the plaintiff to be subjected to (3) the

deprivation of a constitutional right.” Agosto v. N.Y.C. Dep’t of Educ., 982 F.3d 86, 97 (2d Cir.

2020). Since “Monell expressly prohibits respondeat superior liability for municipalities . . . a

plaintiff must demonstrate that ‘through its deliberate conduct, the municipality was the ‘moving

force’ behind the injury alleged.” Id. at 98 (quoting Bd. of Cty. Comm’rs of Bryan Cty., Okla v.

Brown, 520 U.S. 397, 404 (1997)).

        Counts IV and V allege that New York City is liable for the unconstitutional policies of the

NYPD and Manhattan DA’s Office – specifically, that neither agency required police to disclose,

or prosecutors to inquire about, potential impeachment evidence in the form of civil lawsuits

against testifying officers.

        1. Count IV states a claim for relief based on the policies of the NYPD

        A municipality can be liable under Monell for the policies of its police department. See,

e.g, Jones v. Town of East Haven, 691 F.3d 72, 81 (2d Cir. 2012).

        Count IV states a Monell claim based on the NYPD’s policy of not making “timely

disclosure to prosecutors of material evidence or information favorable to criminal defendants,

including evidence or information impeaching the credibility of prosecution witnesses, including



                                                 17
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 18 of 23




the police officers themselves.” (Compl. at ¶ 133). Although “policymaking officials at the NYPD

knew that members of the force often acted as essential witnesses in criminal prosecutions and that

many of them face, or have faced, lawsuits alleging they engaged in various types of misconduct,

including fabricating evidence” and “other acts of dishonesty,” the NYPD “adopted no policy . . .

requiring such police witnesses to provide such civil lawsuit information to District Attorneys or

Assistant District Attorneys.” (Compl. at ¶¶ 135–36).

       Fraser alleges that the NYPD’s policy – really the absence of a policy requiring certain

impeachment evidence to be disclosed – resulted in the Brady violation in his case, and amounted

to “deliberate indifference to the constitutional rights” of citizens who are “prosecuted for alleged

criminal activities.” (Compl. at ¶ 146). As discussed above, individual officers have a duty to share

exculpatory or impeachment evidence with the prosecution. Therefore, a city could be liable if its

police department does not have an adequate policy ensuring that officers are aware of such a duty

and that such disclosures are consistently made. Monell liability exists “where a local government

is faced with a pattern of misconduct and does nothing, compelling the conclusion that the local

government has acquiesced in or tacitly authorized its subordinates’ unlawful actions.” Reynolds

v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007). “Such a pattern, if sufficiently persistent or

widespread as to acquire the force of law, may constitute a policy or custom within the meaning

of Monell.” Ibid.

       It remains to be seen whether policymakers at the NYPD truly had such a policy (or lack

thereof) or were actually indifferent to the alleged constitutional violations taking place under their

watch. But we are not at present dealing with the merits. We are dealing with the pleadings.

Looking only at them, Fraser has more than sufficiently alleged a Monell claim based on the

NYPD’s actions. See, e.g., Buari v. City of New York, 18-cv-12299 (MKV), 2021 WL 1198371, at



                                                  18
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 19 of 23




*25 (S.D.N.Y. Mar. 30, 2021) (denying motion to dismiss because plaintiff alleged that the NYPD

failed “to train officers on Brady obligations” or to “disclose Brady material”).

       2. Count V states a claim for relief based on the policies of the Manhattan District
          Attorney’s Office

       The Second Circuit recently held that New York City is the proper defendant for

constitutional violations resulting from allegedly unlawful policies enacted by the Queens District

Attorney’s Office. Bellamy, 914 F.3d at 757. The plaintiff in Bellamy was originally convicted of

murder in state court, but the conviction was vacated after newly discovered evidence implicated

another individual as the murderer. Id. at 734. Bellamy sued the City, arguing that it was liable

under Monell for the actions of the Queens DA, which had failed to disclose that a witness against

Bellamy had been promised $2,800 in exchange for her testimony. Although Bellamy’s criminal

conviction had not been vacated based on a Brady violation, his § 1983 suit claimed that the DA’s

Office had a policy of not disclosing certain types of impeachment evidence to the defense, which

contributed to his wrongful conviction.

       The City argued that it could not be “liable as a matter of law for any constitutional harms

inflicted by the alleged policies of the [Queens DA’s] office . . . because those were not policies

for which the City is responsible.” Id. at 756–57. The district court agreed and dismissed the

lawsuit. The Second Circuit reversed, and allowed the lawsuit to proceed, holding that, “the actions

of county prosecutors in New York are generally controlled by municipal policymakers for

purposes of Monell, with the narrow exception . . . being the decision whether, and on what

charges, to prosecute.” Id. at 759. Because prosecutors’ actions are “generally controlled by

municipal policymakers for purposes of Monell,” ibid, “the City is the proper policymaking

authority for purposes of Bellamy’s Monell claims,” id. at 761.




                                                19
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 20 of 23




       Following Bellamy, district courts in this Circuit have consistently refused to dismiss

Monell claims alleging that a county prosecutor’s office has sanctioned an unlawful practice. See,

e.g., Galgano v. Cnty. of Putnam, No. 16-cv-3572 (KMK), 2020 WL 3618512, at *10 (S.D.N.Y.

July 2, 2020) (falsifying warrant applications and incentivizing witnesses to fabricate allegations);

O’Hara v. City of New York, No. 17-cv-4766, 2019 WL 2326040, at *9 (E.D.N.Y. May 31, 2019)

(fabricating evidence, intimidating witnesses, and eliciting false testimony); Newsom v. City of

New York, No. 16-cv-6773 (ILG), 2019 WL 3997466, at *6 (Aug. 23, 2019) (violating Brady by

withholding evidence).

       Newsom is particularly instructive. Newsom was arrested and charged with murder for an

August 2010 shooting after he arrived at the scene of the crime shortly after it had occurred.

Newsom denied his involvement, and the NYPD found evidence exculpating him shortly thereafter

– namely, that the shell casings recovered from the scene matched those that had been recovered

from two other shootings that were known to have been committed by someone else. Newsom,

2019 WL 3997466, at *2. Although the NYPD knew about this evidence by April 2011, the Queens

DA continued prosecuting Newsom and did not disclose this information to his lawyer until May

2014, after jury selection already begun. Ibid. The judge declared a mistrial, but the DA did not

retry Newsom until fall of 2015 and Newsom remained incarcerated during the interim. Id. at *4.

Newsom was acquitted of the murder at the retrial, and subsequently brought a § 1983 claim

against the City based on the actions of the Queens DA and the NYPD.

       The district court denied the City’s motion to dismiss Newsom’s claim based on the Queens

DA’s Brady violation because Newsom had sufficiently alleged that “the City instituted and

implemented ‘unlawful policies, procedures, regulations, practices and/or customs concerning the

continuing obligation to make timely disclosure to the defense’ ” and that there was “ ‘deliberate



                                                 20
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 21 of 23




indifference by policymaking officials at the [QCDA] in its obligation to properly train, instruct,

supervise and discipline its employees, including the ADAs involved in the prosecution of the

plaintiff’s case, with respect to such matters.’ ” Id. at *8 (quoting the Amended Complaint).

       The conclusion to be drawn from these cases is that the City can be liable under Monell for

policies of the Manhattan District Attorney’s Office. Thus, the only remaining question in this case

is whether Fraser has adequately pled that the office had a “policy or custom” that was

unconstitutional. See, e.g., Bellamy, 914 F.3d at 761. He has.

       The allegations in Fraser’s complaint mirror the allegations in Newsom. Fraser states that

the Manhattan DA had an “unlawful policy . . . for prosecutors to refrain from asking police officer-

witnesses about civil suits or allegations of misconduct against them unrelated to the prosecution

at hand.” (Compl. at ¶ 154). The purpose of the policy (or lack thereof) “was to avoid obtaining

actual knowledge of information that such prosecutors would be obligated under Brady to

disclose” and “signaled to trial prosecutors that the Office was indifferent to disclosure of such

information generally and encouraged a lax attitude about disclosing such information even when

prosecutors knew about it.” (Compl. at ¶¶ 155–56). As a result of this policy, “ADA Sangermano

failed to learn about and/or to disclose” the numerous lawsuits filed against the officers who

testified against Fraser, leading to his unjust conviction. (Compl. at ¶ 157).

       These allegations state a plausible Monell claim. Under Brady, “the individual prosecutor

has a duty to learn of any favorable evidence known to the others acting on the government’s

behalf in the case, including the police.” Kyles v. Whitley, 514 U.S. 419, 437 (1995). That includes

“even evidence that is ‘known only to police investigators and not to the prosecutor.’ ” Youngblood

v. West Virginia, 547 U.S. 867, 870 (2006) (quoting Kyles, 514 U.S. at 438). A prosecutor is

“presumed ... to have knowledge of all information gathered in connection with his office's



                                                 21
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 22 of 23




investigation of the case and indeed ‘has a duty to learn of any favorable evidence known to the

others acting on the government's behalf in the case, including the police.’ ” United States v.

Avellino, 136 F.3d 249, 255 (2d Cir. 1998) (quoting Kyles, 514 U.S. at 437).

       The City suggests that prosecutors do not have a duty to learn of unrelated civil lawsuits

against testifying police officers, but Brady and its progeny do not contain such an exception. As

already discussed, when an officer’s testimony is critical to the case against the accused,

allegations of misconduct against the officer that specifically accuse him of being unreliable or

otherwise incredible is impeachment evidence that must be disclosed if material to the case.

        A prosecutor is not excused from their “duty to learn of any favorable evidence” just

because the witnesses on the stand are police officers. When the primary evidence against the

defendant is the testimony of police officers, prosecutors have a duty to inquire about potential

impeachment material that reflects on the credibility of those officers. The Constitution does not

endorse a “don’t ask don’t tell” policy with respect to Brady material.

       As the New York post-conviction court concluded, the lawsuits against the testifying

officers would surely have aided Fraser in his trial if he had known about them. Fraser has alleged

that the Manhattan DA’s Office had an obligation to seek out impeachment evidence, but that

because of office policy, it failed to do so. This is enough to state a claim.




                                                  22
     Case 1:20-cv-04926-CM-OTW Document 45 Filed 04/09/21 Page 23 of 23




                                       CONCLUSION

       For the reasons set forth above, defendants’ collective motion for a judgment on the

pleadings is denied.

       The Clerk of the Court is respectfully directed to remove the motion at Dkt. No. 32 from

the Court’s list of pending motions.



Dated: April 9, 2021



                                           ______________________________________

                                                          Chief Judge

BY ECF TO ALL COUNSEL




                                              23
